Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/783,388 is responsive to the after-final amendment filed on 06/27/2022 in response to the Final Rejection of 04/22/2022. Claims 5 and 14 have been cancelled, with claims 3-4, 12-13, and 20 being previously cancelled.  Claims 1, 6, 8, 10, 15, 17, and 21-23 have been amended, where claims 1, 10, and 19 are independent claims. Currently, claims 1, 2, 6-11, 15-19, and 21-23 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 07/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.    	Applicant’s remarks filed on 06/27/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1, 2, 6-11, 15-19, and 21-23 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to decoding video of a sub-partitioned block that has a non-square shape and remapping a first intra prediction mode in a first set of intra prediction modes to a second intra prediction mode in a second set of intra prediction modes based on a shape of a first sub-partition, wherein when an aspect ratio of the first sub-partition is out of a specific range, a number of intra prediction modes in the first set of intra prediction modes that are replaced by wide-angle intra prediction modes in the second set of intra prediction modes is fixed to a pre-defined number.
The closest prior art found was Tsai et al. (US 2020/0228832 A1), and Lee  (US 2021/0006799 A1), hereinafter referred to as Tsai and Lee, as noted in the last office action dated 04/22/2022.  
In their recently filed amendments, the Applicant has incorporated the allowable subject matter of claims 5 and 14 along with portions of intervening claim 21 into independent claims 1, 10, and 19. As such, the Examiner finds the foregoing prior art either alone or in combination do not disclose and/or suggest the collective features of the instant claims given their broadest reasonable interpretation. In particular, they do not teach the limitation “wherein when an aspect ratio of the first sub-partition is out of a specific range, a number of intra prediction modes in the first set of intra prediction modes that are replaced by wide-angle intra prediction modes in the second set of intra prediction modes is fixed to a pre-defined number” as recited for e.g. in claim 1. Tsai discloses 4xN and 8xN block sizes having two sub-partitions, one being a vertical split (e.g. ¶0020, Table 2 and Fig. 5A); however, Tsai is silent with respect to replacing intra prediction modes by a fixed number of wide-angle intra prediction modes when an aspect ratio of the first sub-partition is out of a specific range. Lee discloses applying a different number of intra-prediction modes to perform intra-prediction depending on a size and/or a shape of a PU or CU (e.g. ¶0146), however like Tsai, Lee is silent with respect to the above claimed features. NPL document Chen et al. “Algorithm description for Versatile Video Coding and Test Model 3 (VTM 3) in the recently filed IDS (07/29/2022), was found to be relevant art. In particular, Chen et al. address replacing intra prediction modes by a fixed number of wide-angle intra prediction modes based on the aspect ratio of a block (see Table 3-2). However, the replacement operation is performed only when the aspect ratio is of a certain size (e.g. W/H = 16), which is not the same as being out of a specific range as required in the claims. 
For all of these reasons, the art of record do not reasonably disclose all of the features of claims 1, 10, and 19.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 02/08/2019). The closest prior art found were Leleannec et al. EP3598757A1 and Zhang et al. US 2019/0007688 A1, hereinafter referred to as Leleannec and Zhang, respectively. See PTO 892. Leleannec teaches a mode shift and dirIndex for different block shapes (Table 6), however, there is no indication of replacing intra prediction modes by a fixed number of wide-angle intra prediction modes when an aspect ratio of the first sub-partition is out of a specific range. Instead, the mode shifts correspond to aspect ratios W/H being equal to a particular value. As to Zhang, Zhang also teaches determining whether at least one extended angular prediction mode is available for intra prediction based on a shape of a current block (e.g. claim 3), however, Zhang too does not address the aforementioned features of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Therefore, for the reasons presented, Claims 1, 2, 6-11, 15-19, and 21-23 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486